United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1873
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                       Donald Mauzy, also known as Lucky,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: October 28, 2021
                             Filed: November 4, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Donald Mauzy appeals the sentence imposed by the district court1 after he
pleaded guilty to drug trafficking and firearms offenses, pursuant to a plea agreement

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
containing an appeal waiver. His counsel has moved for leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
sentence as substantively unreasonable.

      We will enforce the appeal waiver in this case because we conclude that the
waiver is valid, enforceable, and applicable to this appeal. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc). Further, we have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for
appeal outside the scope of the appeal waiver.

      Accordingly, we grant counsel leave to withdraw, and dismiss this appeal.
                     ______________________________




                                          -2-